Citation Nr: 0936240	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
low back condition and a right knee condition.  

The Board notes that a February 2006 rating decision denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran perfected 
his appeal as to such issues by an August 2008 Substantive 
Appeal.  A July 2009 rating decision granted the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Thus, the RO's July 2009 action 
represents a full grant of the benefits sought as to the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus and the Board will 
confine its consideration to the issues set forth on the 
decision title page.

In March 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that as 
to the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if service 
connection is awarded for the disabilities on appeal.  On 
remand, the Veteran should be so notified.  

The Veteran's service records are unavailable due to fire-
related loss.  The RO was made aware by the National 
Personnel Records Center (NPRC) of such loss in August 2004.  
The Veteran was asked to provide information by a December 
2004 letter and enclosed Request for Information Needed to 
Reconstruct Medical Data.  The Veteran was informed of the 
fire-related loss of his service records in a letter dated in 
March 2005.  A Formal Finding on the Unavailability of 
Service Records, dated in March 2005, is associated with the 
Veteran's claims file.  

In September 2005, the RO made an additional request to the 
NPRC for records reflecting treatment at Fort Bragg, North 
Carolina.  In January 2006, the NPRC informed the RO that 
such records were previously associated with the Veteran's 
file and were thus destroyed by fire.  By a Statement of the 
Case dated in March 2007, the Veteran was informed of the 
unavailability of records reflecting treatment at Fort Bragg, 
North Carolina.

The Veteran, in a statement received in April 2006, reported 
that he served in the Pennsylvania Army National Guard after 
his separation from active service in April 1954.  The 
Veteran reported that he served in the National Guard for 
approximately one year during the period from 1955 to 1960.  
The Veteran asserted that his treatment records, or other 
military records, may have been sent to the Pennsylvania Army 
National Guard.  There are no records associated with the 
claims file indicating that a search for the Veteran's 
service records has including inquiries directed to the 
Pennsylvania Army National Guard.  

The Board notes that VA has a heightened duty to assist the 
veteran where his service records are unavailable.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Thus, on remand 
the RO should request the Veteran's service records from the 
Pennsylvania Army National Guard, or other sources, and 
search for alternative records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective under 
38 U.S.C.A.      § 5103(a) that 
satisfies the requirement of Dingess, 
which notifies the Veteran of the 
disability rating and effective date 
for the award of benefits that will be 
assigned if service connection is 
awarded for the benefits on appeal.

2.  Attempt to obtain records regarding 
the Veteran's service for approximately 
one year during the period from 1955 to 
1960 in the Pennsylvania Army National 
Guard.  All records and responses, 
including negative responses, received 
must be associated with the Veteran's 
claims file.

Once the above-described search for 
alternative sources of records has been 
exhausted, duly notify the Veteran as 
to the current status of any 
unavailable records.

3.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for DJD of the lumbar spine and a right 
knee condition, considering any 
additional evidence added to the 
record.  If the actions remain adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



